UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51753 LIGHTLAKE THERAPEUTICS INC. (Exact name of Registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 54 Baker Street, London, England London, England W1U 7BU (Address of principal executive offices) (Zip Code) Registrant’s telephone number: 44-207-034-1943 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained herein, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso Noþ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common stock was last sold as of the last business day of the registrant’s most recently completed fiscal year was $2,944,266.66. As of July 31, 2010, the registrant had 61,508,333 shares of common stock issued and outstanding. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Description of Business 3 Item 1A. Risk Factors 3 Item 2. Description of Property 6 Item 3. Legal Proceedings 6 Item 4. Submission of Matters to a Vote of Securities Holders 6 PART II Item 5. Market for Common Equity and Related Stockholder Matters 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 8. Financial Statements 10 Item 9. Changes In and Disagreements With Accountants onFinancial Disclosure 12 Item 9A. Controls and Procedures 12 PART III Item 10. Directors and Executive Officers 14 Item 11. Executive Compensation 15 Item 12. Security Ownership of Certain Beneficial Owners and Management 16 Item 13. Certain Relationships and Related Transactions 16 Item 14. Principal Accountant Fees and Services 16 PART IV Item 15. Exhibits 17 SIGNATURES 18 Table of Contents FORWARD LOOKING STATEMENTS Statements contained herein which are not historical facts are forward-looking statements as that term is defined by the Private Securities Litigation Reform Act of 1995. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, forward-looking statements are subject to risks and uncertainties that could cause actual results to differ from those projected. The Company cautions investors that any forward-looking statements made by the Company are not guarantees of future performance and actual results may differ materially from those in the forward-looking statements. Such risks and uncertainties include without limitation: established competitors who have substantially greater financial resources and operating histories, regulatory delays or denials, ability to compete as a start-up company in a highly competitive market and access to sources of capital. The following discussion and analysis should be read in conjunction with our financial statements and notes thereto included elsewhere in this form 10-K. Except for the historical information contained herein, the discussion in this form 10-K contains certain forward-looking statements that involve risk and uncertainties, such as statements of plans, objectives, expectations and intentions. The cautionary statements made in this form 10-K should be read as being applicable to all related forward-looking statements wherever they appear in this form 10-K. The Company's actual results could differ materially from those discussed here. ITEM 1 – DESCRIPTION OF BUSINESS Lightlake Therapeutics, Inc. is an early stage biopharmaceutical company, currently developing a new approach for the treatment of overweight and obese patients with binge eating behavior. Our strategy is to build a specialty biopharmaceutical company based on our expertise using opioid antagonists. The Company will conduct a Phase II clinical trial to investigate the use of intranasal naloxone for obese and overweight patients with a binge eating disorder. Our approach is unique, through using a single agent with known safety, delivered intra-nasally, in response to behavioral stimuli, and selectively addressing a subset of obese and overweight patients which is approximately 25% of this total patient cohort. We believe this approach will deliver successful outcomes in a challenging area that has recently encountered several failures. Weaim to commence a 6 month randomized, double blind placebo controlled trial in Helsinki, Finland during the first quarter of 2011.It is our objective for this trial to be FDA compliant. We have identified a suitable nasal spray manufacturer, and patients ed for the Phase II trial( having selected 298 candidates).A total of 138 individuals with the appropriate genetic marker will be recruited from this patient base. If the outcome of Phase II is favorable, we aim to collaborate with other parties to progress to and fund Phase III. This will be held at the Imperial College London, in the United Kingdom and other international institutions, including ones in the United States. We currently have an agreement to collaborate with Celesio AG and we will pursue further relationships over the next 12 months, that will provide funding and strategic relationships to help us reach key milestones.At this point the management team will be strengthened accordingly. During the next year we aim to broaden our product pipeline, and anticipate acquiring additional patents that relate to the use of opioid antagonists. 3 Table of Contents PRINCIPAL PRODUCTS OR SERVICES AND MARKETS GENERAL INFORMATION The Company was incorporated in the State of Nevada on June 21, 2005, as Madrona Ventures, Inc. and on September 16, 2009, the Company changed its’ name to Lightlake Therapeutics, Inc.The Company’s fiscal year end is July 31 and is considered a Development Stage Company. The Company. is an early stage biopharmaceutical company, currently developing a new approach for the treatment of overweight and obese patients with binge eating disorder. Our strategy is to build a specialist biopharmaceutical company based on our expertise using opioid antagonists. During the year ended July 31, 2010, the company carried out operations to explore the patent and patent applications it acquired on August 24, 2009 the company acquired European Patent EP1681057B1 and U.S. Patent Application 11/031,534. The company was informed on Oct. 15, 2010, that the Examiner has approved the application and that the US Patent will be granted. In November, 2009 the clinical trial team in Helsinki, Finland was granted ethical approval to begin screening subjects for aPhase II clinical trial under the direction of its trial coordinator Professor Hannu Eero Rafael Alho, Professor of Addiction Medicine, University of Helsinki. The trial is being conducted in conjunction with the National Institute for Health and Welfare, in Helsinki, Finland. The screening has been completed for patient selection for the Phase II trial. A total of 900 people contacted the Company. Of these 298 individuals, theyhave had their gene samples analyzed, in preparation to the selection of the 138 subjects for the trial. The company on May 6, 2010, was granted ethical approval for the Phase II trial itself . It willbe held at the National Institute for Health and Welfare, in Helsinki, Finland. A preliminary meeting with the FIMEA Regulatory Authority was held on May 7 and their requirements for approval was obtained. Our plan of operation for the next twelve months is to pursue the Phase II clinical trials in Helsinki, Finland on the user patents that were acquired by the company from Dr. David Sinclair, in exchange for 20,333,333 restricted common shares on August 24, 2009.The safe and effective treatment is a proprietary patented pharmaceutical medicine-based program pioneered by Dr.Sinclair. We have not attained profitable operations and are dependent upon obtaining financing to pursue the Phase II clinical trials in Helsinki, Finland. We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock or loans from our director.However, we may not be able to raise sufficient funding from the sale of our common stock to fund our operations. There has been no bankruptcy, receivership or similar proceeding. There have been no material reclassifications, mergers, consolidations, or purchase or sale of a significant amount of assets not in the ordinary course of business. 4 Table of Contents We are required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to the clinical testing and manufacturing of pharmaceutical product. We have one patent application with the US Patent Office (US Patent application, Jan. 10, 2005, Appln. S.N. 11/031,534) (see exhibit 6) The Company was informed on Oct. 15, 2010, that the patent examiner has approved the application and that the US Patent will be granted. We are in the planning stages of branding and naming our future product, which for current purposes is referred to as ‘Naloxylyn’ .We plan to trademark the product name and the overall weight loss program.We have no current plans for any registrations such as franchises, concessions, royalty agreements or labor contracts. We will assess the need for any of these applications on an ongoing basis. We are required to apply for or have any government approval for our products or services. We have expended $569,412 for research and development costs since inception. EMPLOYEES As of July 31, 2010 we had 6 employees REPORTS TO SECURITIES HOLDERS We will provide an annual report that includes audited financial information to our shareholders. We will make our financial information equally available to any interested parties or investors through compliance with the disclosure rules of Regulation S-K for a small business issuer under the Securities Exchange Act of 1934, including filing Form 10K annually and Form 10Q quarterly. In addition, we will file Form 8K and other proxy and information statements from time to time as required. We do not intend to voluntarily file the above reports in the event that our obligation to file such reports is suspended under the Exchange Act. The public may read and copy any materials that we file with the Securities and Exchange Commission, ("SEC"), at the SEC's Public Reference Room at treet NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. ITEM 1A. - RISK FACTORS WE ARE A DEVELOPMENTAL STAGE COMPANY AND EXPECT TO INCUR SIGNIFICANT OPERATING LOSSES FOR THE FORESEEABLE FUTURE. We were incorporated on June 21, 2005.The Company operates as an early stage biopharmaceutical company focusing on developing new and innovative solutions to obesity and eating disorders.We have not generated any revenues as of the date of this report.The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the clinical trials that will be conducted and on the development of new solutions to obesity and eating disorders.These potential problems include, but are not limited to, unanticipated problems relating to the clinical trials, changes in the regulatory landscape and additional costs and expenses that may exceed current budget estimates for the completion of the trials. Prior to completion of our Phase II and Phase III clinical trials, we anticipate that we will incur increased operating expenses without realizing any revenues. We expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate funding, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and it is doubtful that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. 5 Table of Contents OUR INDEPENDENT AUDITOR HAS ISSUED AN AUDIT OPINION FOR LIGHTLAKE THERAPEUTICS, INC. WHICH INCLUDES A STATEMENT DESCRIBING OUR GOING CONCERN STATUS. OUR FINANCIAL STATUS CREATES A DOUBT WHETHER WE WILL CONTINUE AS A GOING CONCERN. As described in Note 3 of our accompanying financial statements, our lack of operations and any guaranteed sources of future capital create substantial doubt as to our ability to continue as a going concern THE TRADING IN OUR SHARES IS REGULATED BY SECURITIES AND EXCHANGE COMMISSION RULE 15G-9 WHICH ESTABLISHED THE DEFINITION OF A "PENNY STOCK." Our shares are defined as a Penny Stock under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 ($300,000 jointly with spouse), or in transactions not recommended by the Broker-Dealer. For transactions covered by the penny stock rules, a Broker-Dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale. In addition, the Broker-Dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the Broker-Dealer and certain associated persons, and deliver certain disclosures required by the Commission.Consequently, the penny stock rules may make it difficult for our shareholders to resell any shares, if at all. WE WILL INCUR ONGOING COSTS AND EXPENSES FOR SEC REPORTING AND COMPLIANCE. WITHOUT REVENUE WE MAY NOT BE ABLE TO REMAIN IN COMPLIANCE, MAKING IT DIFFICULT FOR INVESTORS TO SELL THEIR SHARES, IF AT ALL. Our shares are quoted on the OTC Electronic Bulletin Board under the symbol "LLTP". To be eligible for quotation, issuers must remain current in their filings with the SEC. In order for us to remain in compliance we will require cash to cover the cost of these filings, which could comprise a substantial portion of our available cash resources. If we are unable to remain in compliance it may be difficult for our shareholders to resell any shares, if at all. ITEM 2 - DESCRIPTION OF PROPERTY We do not currently own any property. We are currently utilizingspace at 54 Baker Street, London, Englandfor our corporate offices.We believe the current premises are sufficient for our needs at this time. We currently have no investment policies as they pertain to real estate, real estate interests or real estate mortgages. ITEM 3 - LEGAL PROCEEDINGS We are not currently involved in any legal proceedings nor do we have any knowledge of any threatened litigation ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITIES HOLDERS No matters were submitted to a vote of security holders during the year ended July 31, 2010. 6 Table of Contents PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Since April, 2007 our common stock has been listed for quotation on the Over-the-Counter Bulletin Board under the symbol LLTP.Our 52 week range in our share price was $0.02 -1.28. SHARES AVAILABLE UNDER RULE 144 A total of 26,483,333 shares of our common stock are available for resale to the public after February, 2010, in accordance with the volume and trading limitations of Rule 144 of the Act. In general, under Rule 144 as currently in effect, a person who has beneficially owned shares of a company's common stock for at least six months is entitled to sell within any three month period a number of shares that does not exceed the greater of: 1.1% of the number of shares of the company's common stock then outstanding; or 2.The average weekly trading volume of the company's common stock during the four calendar weeks preceding the filing of a notice on Form 144 with respect to the sale. Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the company. Under Rule 144(k), a person who is not one of the company's affiliates at any time during the three months preceding a sale, and who has beneficially owned the shares proposed to be sold for at least two years, is entitled to sell shares without complying with the manner of sale, public information, volume limitation or notice provisions of Rule 144. As of the date of this report, persons who are our affiliates hold 25,833,333 of the 26,483,333 shares that may be sold pursuant to Rule 144. HOLDERS As of July 31, 2010, we have 61,508,333 Shares of $0.001 par value common stock issued and outstanding held by 78 shareholders of record. We have no other classes of shares authorized for issuance. 7 Table of Contents DIVIDENDS There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1.We would not be able to pay our debts as they become due in the usual course of business; or 2.Our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends, and we do not plan to declare any dividends in the foreseeable future ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS We have generated no revenue since inception on June 21, 2005 and have incurred $2,115,083 in operating expenses resulting in an overall accumulated losses of $2,071,920 through July 31, 2010. The following table provides selected financial data about our company for the years ended July 31, 2010 and 2009. Balance Sheet Data: 07/31/10 7/31/09 Cash $ $ Total assets $ $ Total liabilities $ $ -0- Shareholders' equity (deficit) $ $ There was $380,587 provided by financing activities for the year ended July 31, 2010. GOING CONCERN Lightlake Therapeutics Inc. is a Development Stage Enterprise.Our independent auditor has issued an audit opinion which includes a statement expressing substantial doubt as to our ability to continue as a going concern . 8 Table of Contents LIQUIDITY AND CAPITAL RESOURCES Our cash balance at July 31, 2010 was $2,300 together with $659,412 outstanding liabilities. If we experience a shortage of funds prior to generating revenues from operations we may utilize funds from our director, who has informally agreed to advance funds to allow us to pay for operating costs, however he has no formal commitment, arrangement or legal obligation to advance or loan funds to us. Management believes our current cash balance will not be sufficient to fund our operations for the next twelve months. PLAN OF OPERATION Our plan of operation for the next twelve months is to pursue the Phase II clinical trials in Helsinki, Finland on the user patents that were acquired August 24, 2009. We aim to commence a 6 month randomized, double-blind placebo controlled trial in Helsinki, during the first quarter of 2011. It is our aim for this trial to be FDA compliant. We have identified a suitable nasal spray manufacturer, and patients selected for the Phase II trial is completed (having selected298 candidates for the trial). A total of 138 individuals with the appropriate genetic marker will be recruited from this patient base. If the outcome of Phase II is favorable, we aim to collaborate with other parties to progress to and fund Phase III. This will be held at the Imperial College London, in the United Kingdom and other international institutions, including ones in the United States. We currently havean agreement to collaborate with Celesio AG and we will pursue further relationships over the next 12 months, that will provide funding and strategic relationships to help us reach key milestones.At this point, the management team will be strengthened accordingly. During the next year we aim to broaden our product pipeline, and anticipate acquiring additional patents that relate to the use of opioid antagonists. We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock or loans from our directors or shareholders.However, we may not be able to raise sufficient funding from the sale of our common stock to fund any future exploration programs. OFF-BALANCE SHEET ARRANGEMENTS We have no off-balance sheet arrangements. 9 Table of Contents ITEM 8. FINANCIAL STATEMENTS Lightlake Therapeutics, Inc. (formerly known as Madrona Ventures, Inc.) (a Development Stage Enterprise) Financial Statements For the Years Ended - July 31, 2010 and 2009 and From Inception (July 21, 2005) to July 31, 2010 10 Table of Contents Lightlake Therapeutics, Inc. (formerly known as Madrona Ventures, Inc.) Index to Financial Statements July 31, 2010 and 2009 Page Number Financial Statements: Balance Sheets as of July 31, 2010 and 2009 1 Statements of Operations for the years ended, July 31, 2010 and 2009 and from Inception (July 25, 2005) to July 31, 2010 2 Statement of Shareholders' Equity (Deficit) fromInception (July 25, 2005) to July 31, 2010 3 Statement of Cash Flows for the years ended, July 31, 2010 and 2009 and from Inception (July 25, 2005) to July 31, 2010 4 Notes to Financial Statements 5to 11 11 Table of Contents Lightlake Therapeutics, Inc. (formerly known as Madrona Ventures, Inc.) (a Development Stage Enterprise) Balance Sheet As of July 31, Assets Current assets Cash and cash equivalents $ $ Other current assets - - Total current assets Other assets Patent and patent applications (net of accumulated amortizaton) - Total assets $ $ Liabilities and Shareholders' Deficit Liabilities Accounts payable and accrued liabilities $ $
